DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-54682 filed on 03/22/2018.
Election/Restrictions
This application is in condition for allowance except for the presence of claim8 directed to damage probability calculation device using strength and temperature distribution non-elected without traverse. Accordingly, claim 8 been cancelled.

Allowable Subject Matter
Claims 1, 5-7 are allowed.
Claims 2-4 are cancelled.
Regarding claim 1 and 7 the closest prior art of record  Yuichi et al. (JP201552487A), (hereinafter Yuichi) in view of Fujiyama et al  ( US 20030191606 A1) (hereinafter Fujiyama) and further in view of  Weibull ( "Confidence Intervals on Stress-Strength Analysis in Weibull ++", September , 2014) (hereinafter Weibull) and further in view of  Shihara et al. (US 20090299696 A1) (hereinafter Shihara)
 teaches following:
Regarding claim 1 Yuichi teaches 
A damage probability calculation device for calculating a damage probability in an evaluation target region of a machine, comprising: 
a strength distribution computation unit (Page 2, Para7, line 2, “material strength evaluation unit)  configured to compute strength distributions including a mean, a standard deviation of the strength of a material ( Page 3, Para 5, line1-4, “The regression analysis execution unit performs regression analysis of the data extracted from the material strength database. As a method, one piece of arbitrary data related to intensity is taken out and rearranged in ascending order. Then, the cumulative probability of the data is estimated from the rearranged rank, a normal distribution plot and a 3-parameter Weibull plot are created, and the average value and standard deviation (i.e. mean and standard deviation)  when the material strength distribution is expressed in a normal distribution from the approximate line”) used for the evaluation target region ( Page 2, Para 1, line 1-2, “The material strength evaluation apparatus of the present invention can be applied to general machines, but may be applied to large
rotating machines such as generators, motors, and turbines, and general structures such as buildings and bridges (i.e. target region)) on the basis of test data (Page 4, Para3, line 1-3, material characteristics (i.e. test data)) of the strength of the material with respect to stresses (Page 1, Abstract, “Another object of the present invention is to provide a low-burden material strength evaluation apparatus that can determine allowable stress);
 a damage probability distribution computation unit ( Page 1, Abstract , line 4, “allowable damage probability evaluation unit”) configured to compute damage probability distributions indicating distributions of damage probabilities ( Page 1 , Abstract , line 6-8, “To evaluate the variation of material strength characteristics by calculating the allowable damage probability by evaluating the correlation of multiple distributions of normal distribution or log normal distribution and 3 parameter Weibull distribution, and multiplying the characteristic correlation .”) of the evaluation target region on the basis of the strength distributions (Page 2, Para1, “The material strength evaluation apparatus of the present invention can be applied to general machines, but may be applied to large rotating machines such as generators, motors, and turbines, and general structures (i.e. evaluation target region) such as buildings and bridges”).
Fujiyama teaches 
a stress distribution computation unit (Fig 4, element 14 –Probabilistic temperature and stress fluctuation analysis unit) configured to compute stress distributions of stresses (Para [0034], line 8-15, “The probability distributions are converted by the PTSFA unit 14 into a temperature probability distribution Ps (T) with a temperature representative value Tss and a stress probability distributions Ps (Ϭ) with a stress representative value Ϭ s respectively. The temperature and stress probability distributions may be obtained through simulation analysis with the finite element method using operational -condition-factor-probability-distribution parameters”) input to the evaluation target region (Fig 1, “Target”. Para[0034], line 2-8, “  The TSA unit 13 calculates fluctuation of temperature and stress using the finite element method based on several factors indicating operational conditions such as fluid temperature, fluid pressure, flowrate, rotation speed and load, in steady operation. These input factors have been listed in tables as probability distributions (i.e. Stress distribution) that are statistical fluctuations  on the basis of operation data of the machine acquired through a sensor ( Fig 1, Input unit , Para [0008], line 3-5, “an input unit configured to receive data on inspection, diagnosis, repair and operation histories for equipment that constitute a plant.” As operation data is acquired through the “input unit” it reads on sensor), the stress distribution including the mean (Para[0036], line 1-3, “ Parameters for probability distribution Pr is decided from a ratio of experimental value tr(h) to an estimated average value (i.e. mean) given by the expression (1)”  , the standard deviation of stresses (Para [0040], line 1-2, “The PTSFA unit 14 calculates stress variations ∆Ϭ s (i=c, w, h), (i.e. standard deviation of stresses)”) input to the evaluation target region (Fig 1, “Target”. Para[0034], line 2-8, “  The TSA unit 13 calculates fluctuation of temperature and stress using the finite element method based on several factors indicating operational conditions such as fluid temperature, fluid pressure, flowrate, rotation speed and load, in steady operation. These input factors have been listed in tables as probability distributions (i.e. Stress distribution) that are statistical fluctuations obtained from the plant (i.e. evaluation target region) operation history.” Examiner interpreting limitation “input to the evaluation target region” as “in the evaluation target region”); 
Weibull teaches determining confidence bound in a probabilistic distribution function of stress and strength to assess the uncertainty of the distribution data (Page 1, line 5-7, “However, there will usually be some uncertainty in the estimated parameters for these distributions, which entails uncertainty (i.e. certainty factor) in the estimated reliability. 
Shihara teaches
wherein the strength distribution calculation unit and the stress distribution calculation unit are configured to obtain the respective certainty factors according to the Bayes estimation ( Para[0016], line 2-7, “the damage rate function correcting unit calculates the likelihood with respect to a coefficient included in the damage rate function on the basis of the examination data( i.e. stress and strength distribution data), and corrects the damage rate function by correcting the coefficient (i.e. certainty factor) by the likelihood on the basis of Bayes’ theorem”).
the strength distributions computation unit is configured to update the strength distribution, which are prior distributions into posterior distributions (Para [0050], “The Bayes’ theorem is a theorem for calculating a post-probability (damage rate function after correction) from a pre-probability (damage rate function before correction) on the basis of any obtained result (examination data). The Bayes’ theorem has been known to the public, and thus a detailed description thereof herein omitted.” So using this theorem strength distribution can have a prior distribution in posterior distribution.).
However the prior art alone or in combination fails to anticipate or render obvious the strength distribution computation unit is configured to update the strength distributions which are prior distributions into posterior distributions whenever the number of pieces of data of the test data increases (non-teaching part in bold) in combination with the rest of the claim limitations as claimed and defined by applicant.
Claim 7 being same as claim 1, similar explanation is applied to it.
Dependent claims 5-6 also distinguish over the prior art for at least the same reasons as claim 1.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Shimanuki (US 20130298691A1) - This art discusses stress amplitude distribution and fatigue design of a machine part in consideration of both distribution inside the machine and distribution of internal stress of the machine part .
Hongzhong et. al. (CN 106777814 A) – This art discusses reliability evaluation based of fuzzy theory and Bayes algorithm (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862


/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862